[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            SEPT 8, 2008
                             No. 07-12987                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 02-00054-CR-1-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GEORGE ANDRE AXAM,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (September 8, 2008)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      George Andre Axam appeals his 180-month sentence, imposed pursuant to

the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), for possession of a

firearm by a convicted felon. Axam argues that two state burglary convictions

used to enhance his sentence under the ACCA were presumptively void because

counsel in those cases rendered ineffective assistance. Axam raised this claim

before the district court in part, prior to sentencing, and in part, in a motion for

reconsideration. However, Axam’s challenge fails because he did not sufficiently

assert any facts before the district court to demonstrate that the prior convictions

were presumptively void. Moreover, ineffective assistance of counsel was not a

proper legal basis for finding that such convictions were presumptively void.

Therefore, we AFFIRM Axam’s sentence.

                                 I. BACKGROUND

      In December of 2001, a federal grand jury indicted Axam on one count of

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)

and 924(e). R1-1 at 1-2. Axam pled not guilty, but the district court found him

guilty at a bench trial in July of 2002. R1-6, 48.

      Prior to the initial sentencing hearing, a probation officer prepared a

presentence investigation report (“PSI”), which initially detailed the offense

conduct. PSI ¶¶ 4-9. Axam’s daughter, Jasmine Axam (“Jasmine”), approached



                                            2
Axam’s house in Atlanta, Georgia on 3 December 2001, when her boyfriend,

Antrevon Hayes, waited in a vehicle in front of the house. Id. ¶ 5. Jasmine began

arguing with Axam outside the house, and Axam went inside the house and

returned outside with a gun. Id. Axam walked towards Hayes’s vehicle, pointed

the gun at Hayes, and fired one or two shots in Hayes’s direction. Id. Hayes drove

away and notified a police officer, and when the officer arrived at the house, Axam

fled into a wooded area. Id. Officers arrived at Axam’s house on 4 December

2001 with a warrant for his arrest on charges of aggravated assault and reckless

conduct. Id. ¶ 6. Axam eventually admitted his identity, waived his rights, and

answered questions regarding the shooting. Id.

      In the interview, Axam stated that he had been arguing with Jasmine in front

of the house because he did not want Hayes at the house. Id. ¶ 7. Axam explained

that he and Hayes got into a fight a few months earlier in which Axam suffered

lacerations to his head and a broken foot, and charges related to the fight were

pending against Hayes. Id. Axam told police that after he retrieved the gun, he

only fired it in the air. Id. ¶ 8. Axam consented to a search of his house, and

police found a .38 caliber firearm with five rounds inside, indicating that it was

fired once. Id.




                                           3
       According to the PSI, Axam was convicted of four prior felonies, including

a charge of possession with intent to distribute cocaine in 1983, two separate

burglaries in 1994, and a cocaine possession charge in 2001. Id. ¶¶ 9, 22, 24-26.

The PSI stated that Axam qualified as an armed career criminal within the meaning

of U.S.S.G. § 4B1.4, due to his 1983 drug conviction and two 1994 burglary

convictions.1 Id. ¶ 32. Therefore, the PSI recommended that Axam’s base offense

level be set at 34, pursuant to § 4B1.4(b)(3)(A), because he used the firearm in

connection with a crime of violence. Id. In addition, Axam’s criminal history

category was set at VI, pursuant to § 4B1.4(c). Id. ¶ 34. The base offense level of

34 and criminal history category VI yielded a Guidelines imprisonment range of

262 to 327 months. Id. at 15.

       At the initial sentencing hearing in 2003, the district court found that

Axam’s prior felony convictions were not serious drug offenses or violent felonies,

under 18 U.S.C. § 924(e), and thus, he was not subject to the 15-year minimum

mandatory sentence required by the ACCA. R4 at 4-5. After finding that Axam

was not an armed career criminal, the district court set his offense level at 12 and



       1
          Without regard to the armed career criminal sentencing calculations, the PSI calculated
Axam’s offense level under U.S.S.G. § 2K2.1(a)(2), which resulted in a base offense level of 24.
Id. ¶ 12. The PSI applied a 4-point enhancement pursuant to § 2K2.1(b)(5), which resulted in a
total offense level of 28. Id. ¶¶ 13, 17. His criminal history category initially was set at V. Id. ¶
31. Because the ACCA applied, those calculations were disregarded.

                                                  4
criminal history category at III, which yielded a Guidelines range of 15 to 21

months’ imprisonment. Id. at 5-7, 11. The court sentenced Axam to 18 months’

imprisonment and three years of supervised release. Id. at 15.

       The district court entered judgment on Axam’s sentence, and the

government appealed. R1-57, 58. In 2004, we vacated and remanded for re-

sentencing. R1-65 at 10; United States v. Axam, 91 Fed. Appx. 655 (11th Cir. Jan.

30, 2004) (table) (“Axam I”). We held that the district court erred under the

ACCA in finding that Axam’s two burglary convictions did not constitute violent

felonies, and it erred in finding that his 1983 drug conviction was not a serious

drug conviction. Id. at 8-10.

       On remand, prior to re-sentencing, Axam filed a memorandum in support of

his objection to the PSI’s classification of him as an armed career criminal. R2-77

at 1-2. He argued, notwithstanding our ruling in Axam I, that his two burglary

convictions were not violent felonies, under 18 U.S.C. § 924.2 Id. at 3-11. He also

asserted that one of his burglary convictions should not be considered in

determining whether he was an armed career criminal because he received

ineffective assistance of counsel in regard to that conviction. Id. at 11. He did not

explain how the assistance of counsel was ineffective in that case. See id. Axam


       2
        Axam also argued that his 2001 felony drug conviction was not a serious drug offense,
under 18 U.S.C. § 924. R2-77 at 3-5. That conviction is not at issue on appeal.

                                               5
submitted a second sentencing memorandum where he made arguments not

relevant on appeal. R2-78 at 1-21.

       At the re-sentencing hearing on 12 June 2007, Axam initially moved for a

60-day continuance of the hearing because he had filed two writs of habeas corpus

in state court challenging his two burglary convictions. R5 at 4-5. Counsel for

Axam 3 stated that the “basis of the writ I think stands on real strong legal grounds,”

but he did not elaborate any further on that point. Id. at 4. The sentencing judge

denied the motion for a continuance. Id. at 7-8.

       Next, the district court considered Axam’s objection to the classification of

his burglary convictions as violent felonies. Id. at 8-12. After considering the

information in the PSI and certified copies of the convictions, the court found that

the evidence was sufficient to classify the convictions as violent felonies, under 18

U.S.C. § 924(e), over Axam’s related objections.4 Id. at 17-22. The court found

that Axam’s offense level was 34 and his criminal history category was VI, which


       3
       Prior to re-sentencing, a second attorney, Tony Axam, entered an appearance on behalf
of Axam. R2-76; R5 at 2. Tony Axam is the defendant’s brother. PSI ¶ 40.
       4
          Although Axam argued at re-sentencing that the proof was insufficient to establish that
his prior burglary convictions were generic burglaries for the purposes of the ACCA, he does not
argue that point on appeal. See R5 at 8-22. Thus, he has abandoned the issue. See Sepulveda v.
U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Accordingly, this Court need not
consider whether the Supreme Court’s decision in Shepard v. United States, 544 U.S. 13, 125
S. Ct. 1254, 161 L. Ed. 2d 205 (2005), abrogated the determination in United States v. Adams, 91
F.3d 114, 116 (11th Cir. 1996), that information in a PSI was sufficient to establish that a prior
burglary conviction was a generic burglary conviction.

                                                6
resulted in a Guidelines sentencing range of 262 to 327 months’ imprisonment. Id.

at 26.

         The district court then considered the parties’ arguments on the 18 U.S.C.

§ 3553(a) factors. Id. at 27-30. Axam requested the mandatory minimum sentence

of 180 months’ imprisonment, whereas the government recommended a within-

Guidelines range sentence. Id. at 30-31. The court applied a downward variance

and sentenced Axam to the 180-month mandatory minimum term, along with one

year of supervised release. Id. at 32-33. The court credited Axam with the time he

already served in prison and on supervised release. Id. at 33-34.

         Axam moved for reconsideration of the orally-announced sentence on 15

June 2007, expressly arguing for the first time that his sentence pursuant to the

ACCA was based on void predicate offenses. R2-86 at 3. Specifically, he argued

that his two 1994 burglary convictions were void because they were obtained in

violation of his rights to effective assistance of counsel and due process. Id. at 3-4.

However, he did not elaborate on the factual basis for that argument.5 See id. He

also argued that his burglary convictions did not constitute violent felonies under

the ACCA. Id. at 4-6.


         5
          Axam stated that he attached to the motion for reconsideration the state habeas petitions
he filed attacking the burglary convictions, but they do not appear in the record. See R2-86. The
record does not indicate current status of the habeas petitions, nor does Axam provide any
information in that regard in his appellate brief.

                                                 7
       On 20 June 2007, the district court entered judgment on the conviction and

sentence without addressing the motion for reconsideration, and Axam timely

appealed the judgment on 29 June 2007. R2-87, 88. In an order entered on 8

January 2008, the district court denied the motion for reconsideration. Supp. R-98.

The court noted that Axam relied upon the same arguments that he presented at the

sentencing hearing, which the court already rejected, and no basis for granting the

motion existed. Id. at 3. On 15 January 2008, Axam timely filed a notice of

appeal designating the order denying his motion for reconsideration.6 Supp. R-99.

                                     II. DISCUSSION

       On appeal, Axam argues that the district court erred in finding that his 1994

burglary convictions qualified as violent felonies for the purposes of the ACCA

because those convictions were presumptively void.7 Specifically, he argues that

those two convictions were obtained in violation of his rights to effective

assistance of counsel and due process, and he attacked each of those convictions

through state court habeas petitions. Axam asserts that counsel for the burglary


       6
         Axam does not assert any error on appeal regarding the denial of his motion for
reconsideration, and thus, he has abandoned the issue. See Sepulveda, 401 F.3d at 1228 n.2.
Even assuming, arguendo, that he preserved the issue, the district court did not abuse its
discretion in denying the motion because it was without legal merit for the same reasons
discussed below.
       7
        By not asserting any error regarding the 1983 drug felony, used to classify Axam as an
armed career criminal, he has abandoned the issue on appeal. See Sepulveda, 401 F.3d at 1228
n.2.

                                               8
convictions was ineffective because counsel failed to: (1) seek dismissal of the

indictments; (2) meet with Axam and discuss the case; (3) investigate the facts of

the case; (4) inform Axam of his right to appeal; or (5) move to withdraw Axam’s

guilty pleas, appeal the convictions or sentences, or collaterally attack the

convictions or sentences. He argues that he pled guilty to the burglary charges

when he was effectively un-counseled and therefore, the convictions were

presumptively void.

      We review de novo whether a particular offense constitutes a violent felony

under the ACCA. United States v. Rainey, 362 F.3d 733, 734 (11th Cir. 2004). “A

sentencing issue not raised in the district court is reviewed for plain error.” United

States v. Richardson, 166 F.3d 1360, 1361 (11th Cir. 1999). We review the district

court’s denial of a motion for reconsideration for an abuse of discretion. See

United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004).

      The ACCA requires a minimum sentence of 15 years’ imprisonment for a

defendant who violates 18 U.S.C. § 922(g), and has three previous violent felony

or serious drug offense convictions. See 18 U.S.C. § 924(e). Section 4B1.4 of the

Sentencing Guidelines implements the ACCA. See U.S.S.G. § 4B1.4(a). Burglary

constitutes a violent felony for the purposes of § 924(e). 18 U.S.C. § 924(e).

      [A] person has been convicted of burglary for the purposes of a
      § 924(e) enhancement if he is convicted of any crime, regardless of its

                                           9
      exact definition or label, having the basic elements of unlawful or
      unprivileged entry into, or remaining in, a building or structure, with
      intent to commit a crime.

Taylor v. United States, 495 U.S. 575, 599, 110 S. Ct. 2143, 2158, 109 L. Ed. 2d 607

(1990); see also Begay v. United States, __ U.S. __, 128 S. Ct. 1581, 1588, 170
L. Ed. 2d 490 (2008) (holding that a felony driving under the influence conviction

was not a violent felony under the ACCA because it differed from other crimes,

such as burglary, explicitly listed in § 924(e)(2)(B)(ii)).

      In general, a defendant may not collaterally attack, during a federal

sentencing hearing, a prior conviction being used to enhance his sentence under the

ACCA. Custis v. United States, 511 U.S. 485, 497, 114 S. Ct. 1732, 1739, 128
L. Ed. 2d 517 (1994). The lone exception to this rule allows a defendant to

challenge a prior conviction on the basis that it is “presumptively void.” United

States v. Roman, 989 F.2d 1117, 1120 (11th Cir. 1993). In order to challenge an

earlier conviction on this basis, a defendant must “sufficiently assert[] facts that

show that an earlier conviction is ‘presumptively void.’” Id.; see also United States

v. Jackson, 57 F.3d 1012, 1019 (11th Cir. 1995) (failure to sufficiently assert facts

showing that waiver of right to counsel was not knowing, intelligent, and voluntary

was fatal to defendant’s challenge to a prior conviction at sentencing).




                                           10
      A conviction is presumptively void, and thus, cannot be considered in

sentencing a defendant, if the defendant was convicted of a felony without having

counsel appointed. See Custis, 511 U.S. at 495, 114 S.Ct. at 1738. However, the

Supreme Court determined that “failure to appoint counsel for an indigent

defendant was a unique constitutional defect,” and it expressly declined to expand

a defendant’s right to collaterally attack prior convictions used for sentence

enhancements beyond that situation. Id. at 496, 114 S.Ct. at 1738. Specifically,

the Court held that a defendant could not collaterally attack at a federal sentencing

hearing a prior conviction, used to enhance his sentence under § 924(e), based on

the denial of effective assistance of counsel or the entry of a guilty plea that was

not knowing and intelligent. Id.

      The district court did not err, or commit plain error, in enhancing Axam’s

sentence under the ACCA based, in part, on his two state burglary convictions.

Although Axam briefly asserted, in a sentencing memorandum, that he was denied

effective assistance of counsel and due process in regard to those convictions, he

never specifically requested a finding by the court that those convictions were

presumptively void prior to the imposition of his sentence. To the extent that he

preserved any error in that regard, his challenge on appeal must fail. First, Axam

never asserted any facts or presented any evidence, prior to or during the



                                           11
sentencing hearing, to demonstrate that his challenges to the burglary convictions

were meritorious. Therefore, he failed to carry his burden of demonstrating that

these convictions were presumptively void. See Roman, 989 F.2d at 1120.

       Second, Axam was precluded from collaterally attacking the prior burglary

convictions on the bases that he asserted – ineffective assistance of counsel and

denial of due process – because those grounds fell outside the limited un-counseled

conviction exception to the bar on such attacks.8 See Custis, 511 U.S. at 496, 114
S. Ct. at 1738.

                                    III. CONCLUSION

       For the reasons stated above, the district court properly sentenced Axam to

180 months’ imprisonment under the ACCA. Accordingly, we AFFIRM.




       8
         As noted above, supra note 4, Axam abandoned any challenge to the district court’s
denial of his motion for reconsideration. He apparently supported that motion by attaching the
habeas petitions he used to challenge his burglary convictions. Even assuming, arguendo, that
the habeas petitions demonstrated ineffective assistance of counsel, his claim that ineffective
assistance of counsel rendered his burglary convictions presumptively void was without legal
merit, as discussed above.

                                               12